Citation Nr: 1203635	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  08-37 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from April 8, 2004, and in excess of 70 percent from January 24, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which granted service connection for PTSD, assigning a 30 percent disability rating from April 8, 2004, the date of the Veteran's claim.  

Reviewing the procedural history of this matter, in December 2006, the Veteran filed a Notice of Disagreement (NOD) with the 30 percent rating assigned for PTSD in the November 2006 rating decision.  In August 2007, the RO issued a rating decision, granting a 50 percent disability rating for PTSD from the date of claim, and a Statement of the Case (SOC), denying an even higher rating.  In August 2007, the Veteran indicated that he believed that the evidence showed that he deserved a 70 percent disability rating for PTSD.  In a February 2008 VA Form 9, the Veteran submitted an additional statement, indicating his belief that the evidence supported a 70 percent disability rating for PTSD.  

Subsequently, in February 2008, the RO issued a rating decision, granting a 70 percent disability rating for PTSD, effective January 24, 2008, the date of the filing of the private examination report.  In the February 2008 rating decision, the RO stated that the grant of the 70 percent disability rating was a full grant of the Veteran's appeal, as the Veteran had stated that a 70 percent evaluation for PTSD would satisfy his appeal.  

Subsequently, in March 2008, the Veteran filed an additional NOD, disagreeing with the effective date assigned for the 70 percent disability rating in the February 2008 rating decision.  In December 2008, the Veteran filed a statement in which he contended that the 70 percent disability rating assigned for PTSD should have been made effective back to 2004, the year of his original claim for benefits.  The RO determined that the Veteran's December 2008 statement was an informal substantive appeal to the Board and, subsequently, certified an appeal for an earlier effective date to the Board.  As a result, both the RO and the Veteran's representative have classified this appeal as a claim for an effective date, earlier than January 24, 2008, for the assignment of a 70 percent rating for PTSD.  

Yet, in a January 2012 appellant's brief, the Veteran's representative wrote that the Veteran contended that his PTSD had worsened since the most recent VA psychiatric examination report and requested an additional VA examination be provided to determine the current severity of the Veteran's PTSD symptomatology.  

The Board notes that a claim for a higher initial rating is a claim for the highest possible benefit unless the Veteran explicitly states otherwise.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the Veteran indicated in the August 2007 and February 2008 statements that he wished his PTSD to be evaluated as 70 percent disabling, the Veteran did not state expressly that the grant of a 70 percent disability rating would fully satisfy his claim for a higher initial rating.  As indicated above, in the January 2012 appellant's brief, the Veteran's representative wrote that the Veteran contended that his PTSD had worsened since the most recent VA psychiatric examination and wished to have another VA psychiatric examination performed.  The Veteran's request for an additional VA psychiatric examination strongly suggests that the Veteran is not satisfied with the 70 percent rating currently assigned for his PTSD.  The Board has thus characterized the issue on appeal accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, in his August 2007 substantive appeal to the Board, the Veteran requested a hearing at a local VA office before a member or members of the Board.  Although it was unnecessary, in February 2008, the Veteran filed an additional VA Form 9, again requesting a Board hearing at the local VA office.  The record contains no evidence indicating that the Veteran has ever withdrawn the hearing request.  Therefore, a Travel Board hearing should be scheduled at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing to be held at the RO.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and a copy of the notice should be included in the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

